  Case 16-63143-jwc     Doc 28      Filed 03/13/19 Entered 03/13/19 17:25:03   Desc Main
                                    Document      Page 1 of 1

                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

IN RE:                                          )     CHAPTER 7
                                                )
CHARITY LAGEAN CHAMBERS,                        )     CASE NO. 16-63143-JWC
                                                )
             DEBTOR.                            )


               NOTICE OF REAPPOINTMENT OF TRUSTEE

      The United States Trustee for Region 21 gives notice that, pursuant to the Court’s
order entered March 1, 2019 (Dkt. No. 26), Cathy L. Scarver is reappointed as trustee
in this case. The trustee shall serve under the blanket bond heretofore approved. The
trustee’s contact information is:
      Cathy L. Scarver
      P. O. Box 672587
      Marietta, GA 30006
      E-mail: trusteescarver@bellsouth.net
      Phone: (404)551-5142
      Fax: (404)806-9652

Notice given by:                    DANIEL M. MCDERMOTT
                                    UNITED STATES TRUSTEE, REGION 21

                                    s/ Jeneane Treace
                                    R. Jeneane Treace
                                    Georgia Bar No. 716620
                                    United States Department of Justice
                                    Office of the United States Trustee
                                    362 Richard B. Russell Federal Building
                                    75 Ted Turner Drive, S.W.
                                    Atlanta, Georgia 30303
                                    (404) 331-4437
                                    jeneane.treace@usdoj.gov
